FRANKLIN, J.
(Concurring). — The indictment in this case, though not a model of good pleading, is, I think, not calculated to embarrass the defendant in his defense. Its allegations, while somewhat obscure, are so framed that a person of ordinary understanding would know that he is charged with the crime of an attempt to unlawfully introduce intoxicating liquors into the state of Arizona at Apache county. The record does not disclose any surprise or even a suggestion that there was a want of knowledge of the crime which is charged. Under the liberal rules of pleading sanctioned by the Code, the indictment is sufficient as against a general demurrer.
Paragraph 808 provides: “Whenever a person, with intent to commit a crime, does any act within this state in execution or part execution of such intent, which culminates in the commission of a [italics mine] crime, either within or without this state, such person is punishable for such crime in this state in the same manner as if the same had been committed entirely within this state.”
The court so instructed the jury. It is to be observed that the language of this statute does not require the principal crime to be consummated, but gives jurisdiction of those cases where there is intent to commit a crime, and any act is done *356within this state in execution or part execution of such intent which culminates in the commission of a crime. The Code provides for the punishment of attempts to commit crime. In other words, an attempt to commit a crime is denounced by the Code as a crime to the same extent that the full execution of the ultimate design intended is made a crime. If there be present the intent to commit a crime, the performance of some act immediately and directly tending to its commission, but a failure of consummation on account of some intervening cause, then a crime denounced by the law has been committed, to wit, an unlawful attempt to commit a crime. It is clear to my mind that it is competent for the legislature to determine what acts within the limits of this state shall be deemed criminal, and to provide for their punishment, and the interpretation of this statute in no wise involves the question of the extraterritorial force of the criminal laws of the state.
In this light, the instruction given by the learned judge . under paragraph 808, supra, is a correct exposition of the law, but the case made is not within the purview of the statute because the evidence is utterly silent as to any act whatever done by the defendant in this state in execution or part execution of the crime charged. I therefore concur in a reversal of the judgment.